Case 3:20-cv-04352-BRM-TJB Document 3 Filed 04/15/20 Page 1 of 3 PageID: 210




    Christian T. Becker                          Daniel J. Fetterman
    Attorney ID No. 044142005                    (pro hac vice application forthcoming)
    KASOWITZ BENSON TORRES LLP                   Fria R. Kermani
    1633 Broadway                                (pro hac vice application forthcoming)
    New York, New York 10019                     KASOWITZ BENSON TORRES LLP
    (212) 506-1932                               1633 Broadway
                                                 New York, New York 10019
                                                 (212) 506-1925

                           Counsel for Plaintiff John Doe

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
------------------------------------------------------x
JOHN DOE,                                             : Case No. ________________
                                                      :
                       Plaintiff,                     :
                                                      :
v.                                                    : ORAL ARGUMENT REQUESTED
                                                      :
PRINCETON UNIVERSITY,                                 :
                                                      :
                       Defendant.                     :
------------------------------------------------------x

       APPLICATION FOR A TEMPORARY RESTRAINING ORDER
                    AND INJUNCTIVE RELIEF
       Pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1,

Plaintiff “John Doe”1 (“Plaintiff”) hereby submits this Application for an Order to

Show Cause (“Application”) why a Temporary Restraining Order and Preliminary




1
      Plaintiff has filed a motion to proceed with the use of pseudonyms and for a
protective order, contemporaneously herewith. Defendant Princeton University is
aware of Plaintiff’s identity and has consented to the use of pseudonyms.
Case 3:20-cv-04352-BRM-TJB Document 3 Filed 04/15/20 Page 2 of 3 PageID: 211



Injunction should not issue temporarily enjoining and restraining Defendant

Princeton University (“Defendant” or “Princeton”) from enforcing its decision to

expel Plaintiff, removing Plaintiff’s status as a full-time student, and preventing

Plaintiff from attending classes and sitting for his upcoming exams pending

resolution of the underlying merits. In support of this Application, Plaintiff

incorporates by reference the Verified Complaint, filed contemporaneously

herewith; the accompanying Memorandum of Law in Support of his Application;

and, the declaration of Christian T. Becker, Esq., dated April 15, 2020, and all

exhibits thereto.

         Plaintiff respectfully submits that he has made a clear and specific showing

of good and sufficient reasons why this matter cannot be resolved through normal

motion procedures. See L.Civ.R. 65.1(a). Those reasons include the irreparable

harm that Plaintiff is suffering and will continue to suffer absent a temporary

restating order and preliminary injunction. Plaintiff’s application is also supported

by the Verified Complaint, verified in accordance with 28 U.S.C. § 1746. See ECF

No. 1.
Case 3:20-cv-04352-BRM-TJB Document 3 Filed 04/15/20 Page 3 of 3 PageID: 212



Dated: New York, New York           KASOWITZ BENSON TORRES LLP
       April 15, 2020
                                    By:      /s/ Christian T. Becker
                                    Daniel J. Fetterman
                                    (pro hac vice application forthcoming)


                                    Christian T. Becker
                                    Attorney ID No. 044142005
                                    Fria R. Kermani
                                    (pro hac vice application forthcoming)
                                    1633 Broadway
                                    New York, New York 10019
                                    Tel: (212) 506-1700
                                    Fax: (212) 506-1800

                                    Counsel for Plaintiff John Doe
